 

NOTE CANCELLATION

AND

GENERAL RELEASE

 

TO ALL WHO THESE PRESENTS SHALL COME OR MAY CONCERN, know that the undersigned,
______________________________ (the “Releasor”), in consideration of good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, from EASTERN RESOURCES, INC., a Delaware corporation (the
“Releasee”), releases and discharges the Releasee, the Releasee’s servants,
agents, principals, stockholders, affiliates, employees, subsidiaries, parents,
heirs, executors, administrators, successors and assigns and the Releasee’s
attorneys, together with their present, future and former officers, directors,
shareholders, partners, members, employees, agents, attorneys, parents,
subsidiaries, affiliates or other representatives, heirs, executors,
administrators, successors and assigns (collectively, the “Released Parties”)
from all actions, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, any and all claims and demands whatsoever, in law, admiralty or
equity, which against the Releasee or any of the other Released Parties, the
Releasor and the Releasor’s officers, directors, employees, members, servants,
agents, affiliates, subsidiaries, parents, partners, heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may have for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date of this Release
including, but not limited to, the promissory note of the Releasee in favor of
the Releasor dated [__________], in the principal amount of $[__________], which
promissory note hereby is cancelled without obligation of Releasee to make any
payments of principal or interest thereon.

 

The Releasor expressly warrants and covenants that it will not bring suit, claim
or cause of action against any of the Released Parties in connection with any
and all past, present and future claims, demands, obligations, causes of action
or rights which the Releasor now has or which may hereinafter accrue.

 

This Note Cancellation and General Release is not being signed under any duress,
threat, undue influence and is being executed after adequate consultation with
counsel of Releasor’s choosing.

 

This Note Cancellation and General Release cannot be modified orally and can
only be modified through a written document signed by both parties.

 

This Note Cancellation and General Release shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
conflict of laws principles.

 

This Note Cancellation and General Release may be executed in counterparts and
each of such counterparts shall be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument and shall
bind all parties signing such counterpart.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Note Cancellation and General
Release on the ____ day of _______________, 2012.

 

RELEASOR       By:       Signature         Name:     Title:           Address:  
             

 



 

